Exhibit 10.4
 
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
 
This Amended and Restated Registration Rights Agreement, dated as of September
23, 2011 (this “Agreement”), between Integrated Environmental Technologies,
Ltd., with its principal office at 4235 Commerce Street, Little River, SC  29566
(the “Company”), and those persons or entities listed on the signature page
hereof (each individually, an “Investor”, and collectively, the “Investors”).
 
WHEREAS, pursuant to that certain Assignment and Assumption Agreement dated
September 23, 2011, Benchmark Performance Group, Inc. (“Benchmark”) transferred
all of the capital stock of the Company owned by it, as well as all rights in
such stock to E. Wayne Kinsey (“Kinsey”), including Benchmark’s rights under
that certain Original Registration Rights Agreement (as hereinafter defined);
 
WHEREAS, in connection with a prior purchase of securities from the Company,
Benchmark entered into a Registration Rights Agreement with the Company, dated
June 21, 2007 (the “Original Registration Rights Agreement”);
 
WHEREAS, in connection with that certain Note Purchase Agreement, dated as of
September 23, 2011, among the Company, Kinsey, Zanett Opportunity Fund, Ltd.
(“Zanett”) and the other purchasers that may become parties thereto (the “Note
Purchase Agreement”), the Company has agreed to provide registration rights to
Kinsey and Zanett with respect to the shares of the Company’s Common Stock, par
value $.001 per share (“Common Stock”), which may be issued to Kinsey and Zanett
upon the conversion of the Notes (as such term is defined in the Note Purchase
Agreement) or the payment of interest thereon, and in connection with that
certain Debenture Purchase Agreement, dated as of September 23, 2011, between
the Company and Kinsey (the “Debenture Purchase Agreement”), the Company has
agreed to provide registration rights to Kinsey with respect to the shares of
Common Stock which may be issued upon the conversion of the Debenture (as such
term is defined in the Debenture Purchase Agreement);
 
Now, therefore, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
Definitions
 
(a)
As used in this Agreement, the following terms shall have the meanings provided
below:

 
(i)  “Affiliate” of any specified Person means any other Person who directly, or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such specified Person.  For purposes of
this definition, control of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person
whether by contract, securities, ownership or otherwise; and the terms
“controlling” and “controlled” have the respective meanings correlative to the
foregoing.
 
(ii)  “Commission” means the Securities and Exchange Commission.
 
(iii)  “Effective Date” means the date the Registration Statement is first
declared effective by the Commission.
 
 
1

--------------------------------------------------------------------------------

 
 
(iv)  “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder, or any similar successor
statute.
 
(v)  “Investors” means each of Investors and any transferee or assignee of
Registrable Securities who agrees to become bound by all of the terms and
provisions of this Agreement.
 
(vi)  “Person” means any individual, partnership, corporation, limited liability
company, joint stock company, association, trust, unincorporated organization,
or a government or agency or political subdivision thereof.
 
(vii)     “Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus and any final prospectus filed pursuant to Rule 424(b)
under the Securities Act, including any prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance on Rule 430A under the Securities Act) included in the
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement and by all other amendments and
supplements to such prospectus, including all material incorporated by reference
in such prospectus and all documents filed after the date of such prospectus by
the Company under the Exchange Act and incorporated by reference therein.
 
(viii)   “Registrable Security” means the shares of Common Stock (a) issued or
issuable to any Investor which were covered by the Original Registration Rights
Agreement, (b) issuable to any Investor upon the conversion of the Notes or the
payment of interest thereon, (c) issuable to Kinsey upon the conversion of the
Debenture, (d) issuable to Kinsey upon conversion of that certain 8% Convertible
Debenture or the payment of interest thereon dated July 7, 2011 in the original
principal amount of $150,000 or the payment of interest thereon, and (e)
previously or hereafter acquired by Kinsey that have not been registered with
the Commission.
 
(ix)  “Registration Statement” means a registration statement of the Company
filed on an appropriate form under the Securities Act providing for the
registration of, and the sale on a continuous or delayed basis by the holders
of, all of the Registrable Securities pursuant to Rule 415 under the Securities
Act, including the Prospectus contained therein and forming a part thereof, any
amendments to such registration statement and supplements to such Prospectus,
and all exhibits and other material incorporated by reference in such
registration statement and Prospectus.
 
(x)  “Restricted Security” means the Registrable Securities except any such
share that (i) has been registered pursuant to an effective registration
statement under the Securities Act and sold in a manner contemplated by the
prospectus included in such registration statement, (ii) has been transferred in
compliance with the resale provisions of Rule 144 under the Securities Act (or
any successor provision thereto) or is transferable pursuant to paragraph (b)(1)
of Rule 144 under the Securities Act (or any successor provision thereto), or
(iii) otherwise has been transferred and a new share of Common Stock not subject
to transfer restrictions under the Securities Act has been delivered by or on
behalf of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(xi)  “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, or any similar successor
statute.
 
(b)
All capitalized terms used and not defined herein have the respective meanings
assigned to them in the Purchase Agreement.

 
1.    Registrable Securities.  As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (i) the
Registration Statement has been declared effective by the SEC and all such
Registrable Securities have been sold pursuant to such Registration Statement,
(ii) such Registrable Securities have been sold under circumstances under which
all of the applicable conditions of Rule 144 are met, (iii) such time as all
such Registrable Securities have been otherwise transferred to holders who may
trade such shares without restriction under the Securities Act, and the Company
has delivered a new certificate or other evidence of ownership for such
securities not bearing a restrictive legend or (iv) in the opinion of counsel to
the Company acceptable to the Investor, all such Registrable Securities may be
sold without registration under the Securities Act or the need for an exemption
from any such registration requirements and without any time, volume or manner
limitations pursuant to Rule 144(b)(1) (or any similar provision then in effect)
under the Securities Act.
 
2.    Restrictions on Transfer. Each Investor acknowledges and understands that
in the absence of an effective Registration Statement authorizing the resale of
the Registrable Securities as provided herein, the Registrable Securities are
“restricted securities” as defined in Rule 144 promulgated under the Act and
certificates evidencing such shares shall bear a restrictive legend.  Each
Investor understands that no disposition or transfer of the Registrable
Securities may be made by the Investor in the absence of (i) an opinion of
counsel to the Investor, in form and substance reasonably satisfactory to the
Company, that such transfer may be made without registration under the
Securities Act or (ii) such registration.
 
With a view to making available to the Investors the benefits of Rule 144 under
the Securities Act (“Rule 144”) or any other similar rule or regulation of the
Commission that may at any time permit the Investors to sell securities of the
Company to the public without registration, the Company agrees to:
 
(a)
comply with the provisions of paragraph (c)(1) of Rule 144; and

 
(b)
file with the Commission in a timely manner all reports and other documents
required to be filed by the Company pursuant to Section 13 or 15(d) under the
Exchange Act; and, if at any time it is not required to file such reports but in
the past had been required to or did file such reports, it will, upon the
request of the Investor, make available other information as required by, and so
long as necessary to permit sales of, its Registrable Securities pursuant to
Rule 144.

 
 
3

--------------------------------------------------------------------------------

 
 
3.    Registration Rights With Respect to the Registrable Securities.
 
(a)
If at any time after the date of this Agreement, the Company proposes to
register any of its Common Stock under the Securities Act by registration on any
form other than Form S-4 or S-8, whether or not for sale for its own account, it
shall each such time give prompt written notice to the Investors of its
intention to do so and of the Investors’ registration rights under this
Agreement.  Upon the written request of any Investor, made as promptly as
practicable and in any event within ten (10) business days after the receipt of
notice from the Company (which request shall specify the Registrable Securities
intended to be disposed of by the Investor and the intended method of
disposition), the Company shall use its reasonable best efforts to effect, in a
Registration Statement, the registration under the Securities Act of all
Registrable Securities that the Company has been so requested to register by the
Investor to the extent required to permit the disposition of such Registrable
Securities in accordance with the intended methods thereof described as
aforesaid; provided, however, that immediately upon notification to the Company
from the managing underwriter of the price at which such securities are to be
sold, if such price is below the price which the Investor shall have indicated
to be acceptable to him, her or it, the Company shall so advise the Investor of
such price, and the Investor shall then have the right to withdraw his, her or
its request to have his, her or its Registrable Securities included in such
Registration Statement; provided, further, that if, at any time after giving
written notice of his, her or its intention to register any Registrable
Securities and prior to the effective date of the Registration Statement filed
in connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such Registrable Securities, the
Company may, at its election, (i) give written notice of such determination not
to register, and thereby be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from any
obligation of the Company to pay the registration expenses in connection
therewith), and (ii) in the case of a determination to delay registering, shall
be permitted to delay registering any Registrable Securities, for the same
period as the delay in registering such other securities.

 
If the managing underwriter of any underwritten offering under this Section 3(a)
shall inform the Company by letter that, in its opinion, the number or type of
Registrable Securities requested to be included in such registration would
adversely affect such offering, and the Company has so advised the Investors in
writing, then the Company will include in such registration, to the extent of
the number and type that the Company is so advised can be sold in (or during the
time of) such offering, first, all securities proposed by the Company to be sold
for its own account, and second, such Registrable Securities requested to be
included in such registration pursuant to this Agreement and all other
securities proposed to be registered, pro rata based on the number of securities
proposed to be registered.


In the event the Company files a Registration Statement with the SEC for
purposes of registering shares of Common Stock purchased or available for
purchase by Lincoln Park Capital Fund, LLC or an Affiliate thereof
(collectively, “Lincoln Park”), the Company shall only be required to include
for registration those Registrable Securities of the Investors as are permitted
by Lincoln Park in writing.  In the event Lincoln Park permits the inclusion in
the Registration Statement of all or a portion of the Investors’ Registrable
Securities, such securities will be removed from the registration in the event
the SEC finds that the registration of the Common Stock under the Registration
Statement is a primary offering under Rule 415 of the Securities Act and not a
secondary offering under such rule.
 
 
4

--------------------------------------------------------------------------------

 
 
The Company shall use its best efforts to cause the Registration Statement to
become effective within five (5) days of SEC clearance and will within said five
(5) days request acceleration of effectiveness. The Company will notify each
Investor that has Registrable Securities registered under the Registration
Statement of the effectiveness of the Registration Statement within five (5)
business days of such event.


(b)
The Company will maintain the Registration Statement or post-effective amendment
filed under this Section 3 effective under the Securities Act until the earliest
of (i) two (2) years from the Effective Date, (ii) the date that none of the
Registrable Securities are or may become issued and outstanding, (iii) from the
Effective Date the date that all of the Securities have been sold pursuant to
the Registration Statement, (iv) the date the holders thereof receive an opinion
of counsel to the Company, which counsel shall be reasonably acceptable to the
Investor, that the Registrable Securities may be sold under the provisions of
Rule 144 without limitation as to volume, (v) all Registrable Securities have
been otherwise transferred to persons who may trade such shares without
restriction under the Securities Act, and the Company has delivered a new
certificate or other evidence of ownership for such securities not bearing a
restrictive legend, or (vi) all Registrable Securities may be sold without any
time, volume or manner limitations pursuant to Rule 144(b)(1) or any similar
provision then in effect under the Securities Act in the opinion of counsel to
the Company, which counsel shall be reasonably acceptable to the Investor.

 
(c)
All fees, disbursements and out-of-pocket expenses and costs incurred by the
Company in connection with the preparation and filing of a Registration
Statement under Section 3(a) and in complying with applicable securities and
Blue Sky laws (including, without limitation, all attorneys’ fees of the
Company) shall be borne by the Company.  Each Investor shall bear the cost of
underwriting and/or brokerage discounts, fees and commissions, if any,
applicable to the Registrable Securities being registered on its behalf and the
fees and expenses of its counsel.  The Company shall qualify any of the
securities for sale in such states as a participating Investor reasonably
designates and shall furnish indemnification in the manner provided in Section 6
below. However, the Company shall not be required to qualify in any state which
will require an escrow or other restriction relating to the Company and/or the
sellers, or which will require the Company to qualify to do business in such
state or require the Company to file therein any general consent to service of
process. The Company at its expense will supply each Investor  with Registrable
Securities being registered under the Registration Statement with copies of the
Registration Statement and the Prospectus included therein and other related
documents in such quantities as may be reasonably requested by the Investor.

 
(d)
If at any time or from time to time after the effective date of the Registration
Statement, the Company notifies an Investor in writing of the existence of a
Potential Material Event (as defined in Section 3(e) below) (the “Blackout
Notice”), the Investor upon receipt of such notice shall not offer or sell any
Registrable Securities or engage in any other transaction involving or relating
to Registrable Securities from the time of the Blackout Notice until the
Investor receives written notice from the Company that such Potential Material
Event either has been disclosed to the public or no longer constitutes a
Potential Material Event; provided, however, that the Company may not so suspend
the right to such holders of Registrable Securities for more than a thirty (30)
business day period,  with at least a ten (10) business day interval between
such periods, during the periods the Registration Statement is required to be in
effect.  If a Potential Material Event shall occur prior to the date a
Registration Statement is filed, then the Company’s obligation to file the
Registration Statement shall be delayed without penalty for not more than sixty
(60) calendar days.

 
 
5

--------------------------------------------------------------------------------

 
 
(e)
For purposes of Section 3(e), “Potential Material Event” means any of the
following: (i) the possession by the Company of material information the
disclosure of which in the Registration Statement would be detrimental to the
business and affairs of the Company; or (ii) any material engagement or activity
by the Company which would, in the good faith determination of the Chief
Executive Officer or the Board of Directors of the Company, be adversely
affected by disclosure in a registration statement at such time, which
determination shall be accompanied by a good faith determination by the Chief
Executive Officer or the Board of Directors of the Company that the Registration
Statement would be materially misleading absent the inclusion of such
information.

 
4.    Cooperation with Company.  Each Investor will cooperate with the Company
in all respects in connection with this Agreement, including supplying on a
timely basis all information reasonably requested by the Company (which shall
include all information regarding the Investor and proposed manner of sale of
the Registrable Securities required to be disclosed in the Registration
Statement) and executing and returning all documents reasonably requested in
connection with the registration and sale of the Registrable Securities and
entering into and performing its obligations under any underwriting agreement,
if the offering is an underwritten offering, in usual and customary form, with
the managing underwriter or underwriters of such underwritten offering.  If
necessary, each Investor with Registrable Securities being registered under the
Registration Statement shall consent to be named as an underwriter in the
Registration Statement and such Investor acknowledges that in certain
circumstances, the Investor may need to be named as an underwriter of the
Registrable Securities in the Registration Statement.
 
5.    Registration Procedures.  If and whenever the Company is required by any
of the provisions of this Agreement to effect the registration of any of the
Registrable Securities under the Securities Act, the Company shall (except as
otherwise provided in this Agreement), as expeditiously as possible, subject to
the assistance and cooperation as reasonably required of each Investor who will
participate in such registration:
 
(a)
prepare and file with the SEC a Registration Statement and the Prospectus used
in connection therewith and such amendments and supplements thereto as may be
required under the Securities Act or as may be necessary to keep such
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all securities
covered by such Registration Statement whenever the Investors holding such
Registrable Securities shall desire to sell or otherwise dispose of the same and
(ii) take all lawful action such that each of (A) the Registration Statement and
any amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, not misleading and
(B) the Prospectus forming part of the Registration Statement, and any amendment
or supplement thereto, does not at any time during the registration period
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;

 
 
6

--------------------------------------------------------------------------------

 
 
(b)
furnish to the Investors such numbers of copies of the Prospectus including the
preliminary Prospectus or any amendment or supplement to the Prospectus, as
applicable, in conformity with the requirements of the Act, and such other
documents, as the Investors may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Securities owned by the
Investors;

 
(c)
register and qualify the Registrable Securities covered by a Registration
Statement under all applicable blue sky laws (subject to the limitations set
forth in Section 3(c) above), and do any and all other acts and things which may
be reasonably necessary or advisable to enable the Investor to consummate the
public sale or other disposition in such jurisdiction of the Registrable
Securities owned by the Investors, except that the Company shall not for any
such purpose be required to qualify to do business as a foreign corporation in
any jurisdiction wherein it is not so qualified or to file therein any general
consent to service of process;

 
(d)
notify the Investors at any time when a Prospectus relating thereto covered by
the Registration Statement is required to be delivered under the Securities Act,
of the happening of any event of which it has knowledge as a result of which the
Prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, and the Company
shall prepare and file a curative amendment under Section 5(a) as quickly as
commercially possible;

 
(e) 
as promptly as practicable after becoming aware of such event, notify the
Investors (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the Commission or any state authority of any
stop order or other suspension of the effectiveness of the Registration
Statement at the earliest possible time and take all lawful action to effect the
withdrawal, recession or removal of such stop order or other suspension;

 
(f)
cooperate with the Investors to facilitate the timely preparation and delivery
of certificates for the Registrable Securities to be offered pursuant to the
Registration Statement and enable such certificates for the Registrable
Securities to be in such denominations or amounts, as the case may be, as the
Investors reasonably may request and registered in such names as the Investors
may request;

 
(g)
take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Investors of their Registrable Securities in
accordance with the intended methods therefor provided in the Prospectus which
are customary for issuers to perform under the circumstances;

 
 
7

--------------------------------------------------------------------------------

 
 
(h)
in the event of an underwritten offering, promptly include or incorporate in a
Prospectus supplement or post-effective amendment to the Registration Statement
such information as the managers reasonably agree should be included therein and
to which the Company does not reasonably object and make all required filings of
such Prospectus supplement or post-effective amendment as soon as practicable
after it is notified of the matters to be included or incorporated in such
Prospectus supplement or post-effective amendment; and

 
(i)
maintain a transfer agent for its Common Stock.

 
6.    Indemnification.
 
(a)
The Company agrees to indemnify and hold harmless the Investor and each Person,
if any, who controls the Investor within the meaning of the Securities Act
(“Distributing Investor”) against any losses, claims, damages or liabilities,
joint or several (which shall, for all purposes of this Agreement, include, but
not be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees), to which the Distributing Investor may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, or any related preliminary Prospectus,
final Prospectus or amendment or supplement thereto, or arise out of or are
based upon the omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that the Company will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, preliminary Prospectus, final Prospectus or
amendment or supplement thereto in reliance upon, and in conformity with,
written information furnished to the Company by the Distributing Investor,
specifically for use in the preparation thereof. This Section 6(a) shall not
inure to the benefit of any Distributing Investor with respect to any person
asserting such loss, claim, damage or liability who purchased the Registrable
Securities which are the subject thereof if the Distributing Investor failed to
send or give (in violation of the Securities Act or the rules and regulations
promulgated thereunder) a copy of the Prospectus contained in such Registration
Statement to such Person at or prior to the written confirmation to such Person
of the sale of such Registrable Securities, where the Distributing Investor was
obligated to do so under the Securities Act or the rules and regulations
promulgated thereunder. This indemnity agreement will be in addition to any
liability which the Company may otherwise have.

 
 
8

--------------------------------------------------------------------------------

 
 
(b)
Each Distributing Investor agrees that it will indemnify and hold harmless the
Company, and each officer, director of the Company or Person, if any, who
controls the Company within the meaning of the Securities Act, against any
losses, claims, damages or liabilities (which shall, for all purposes of this
Agreement, include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees) to which the Company or any
such officer, director or controlling Person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement, or any related preliminary Prospectus, final
Prospectus or amendment or supplement thereto, or arise out of or are based upon
the omission or the alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but in each case only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, preliminary Prospectus, final Prospectus or amendment or supplement
thereto in reliance upon, and in conformity with, written information furnished
to the Company by such Distributing Investor, specifically for use in the
preparation thereof. This indemnity agreement will be in addition to any
liability which the Distributing Investor may otherwise have. Notwithstanding
anything to the contrary herein, the Distributing Investor shall not be liable
under this Section 6(b) for any amount in excess of the net proceeds to such
Distributing Investor as a result of the sale of Registrable Securities pursuant
to the Registration Statement.

 
(c)
Promptly after receipt by an indemnified party under this Section 6 of notice of
the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this Section
6, notify the indemnifying party of the commencement thereof; but the omission
so to notify the indemnifying party will not relieve the indemnifying party from
any liability which it may have to any indemnified party except to the extent of
actual prejudice demonstrated by the indemnifying party. In case any such action
is brought against any indemnified party, and it notifies the indemnifying party
of the commencement thereof, the indemnifying party will be entitled to
participate in, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, assume the defense thereof, subject to
the provisions herein stated and after notice from the indemnifying party to
such indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section 6 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, unless the indemnifying party shall not pursue the
action to its final conclusion. The indemnified party shall have the right to
employ separate counsel in any such action and to participate in the defense
thereof, but the fees and expenses of such counsel shall not be at the expense
of the indemnifying party if the indemnifying party has assumed the defense of
the action with counsel reasonably satisfactory to the indemnified party;
provided that if the indemnified party is the Distributing Investor, the fees
and expenses of such counsel shall be at the expense of the indemnifying party
if (i) the employment of such counsel has been specifically authorized in
writing by the indemnifying party, or (ii) the named parties to any such action
(including any impleaded parties) include both the Distributing Investor and the
indemnifying party and the Distributing Investor shall have been advised by such
counsel that there may be one or more legal defenses available to the
indemnifying party different from or in conflict with any legal defenses which
may be available to the Distributing Investor (in which case the indemnifying
party shall not have the right to assume the defense of such action on behalf of
the Distributing Investor, it being understood, however, that the indemnifying
party shall, in connection with any one such action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, be liable only for the reasonable
fees and expenses of one separate firm of attorneys for the Distributing
Investor, which firm shall be designated in writing by the Distributing Investor
and be approved by the indemnifying party). No settlement of any action against
an indemnified party shall be made without the prior written consent of the
indemnified party, which consent shall not be unreasonably withheld.

 
 
9

--------------------------------------------------------------------------------

 
 
All fees and expenses of the indemnified party (including reasonable costs of
defense and investigation in a manner not inconsistent with this Section and all
reasonable attorneys’ fees and expenses) shall be paid to the indemnified party,
as incurred, within ten (10) business days of written notice thereof to the
indemnifying party (regardless of whether it is ultimately determined that an
indemnified party is not entitled to indemnification hereunder; provided, that
the indemnifying party may require such indemnified party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such indemnified party is not entitled to indemnification
hereunder).
 
7.    Contribution.  In order to provide for just and equitable contribution
under the Securities Act in any case in which (a) the indemnified party makes a
claim for indemnification pursuant to Section 6 hereof but is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that the express provisions of Section 6 hereof provide
for indemnification in such case, or (b) contribution under the Securities Act
may be required on the part of any indemnified party, then the Company and the
applicable Distributing Investor shall contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (which shall, for
all purposes of this Agreement, include, but not be limited to, all reasonable
costs of defense and investigation and all reasonable attorneys’ fees), in
either such case (after contribution from others) on the basis of relative fault
as well as any other relevant equitable considerations. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the applicable Distributing Investor on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and the Distributing Investor
agree that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 7. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this Section 7 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
 
10

--------------------------------------------------------------------------------

 
 
8.    Notices.  All notices or other communications which are required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given when delivered in person,  transmitted by telecopier (with receipt
confirmed) or mailed by registered or certified first class mail, postage
prepaid, return receipt requested, to the parties hereto at the address set
forth below (as the same may be changed from time to time by notice similarly
given) or the last known business or residence address of such other Person as
may be designated by any party hereto in writing.
 
If to the Company:


Thomas S. Gifford, EVP and Chief Financial Officer
Integrated Environmental Technologies, Ltd.
4235 Commerce Street
Little River, South Carolina  29566
Fax: (843) 390-3900


If to Kinsey:


c/o E. Wayne Kinsey, III
2801 Post Oak Blvd., Suite 400
Houston, Texas 77057
Fax: (713) 986-2501


With a copy (which shall not constitute notice) to:


Eric Blumrosen
Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, Texas 77002
Fax: 713-276-6533


If to Zanett Opportunity Fund, Ltd.:


c/o Appleby Spurling
Canon’s Court
22 Victoria Street
P.O. Box HM 1179
Hamilton, HM EX Bermuda
Fax:__________________


9.    Entire Agreement.  This Agreement represents the final agreement among the
parties as to the subject matter hereof and supersedes any and all prior
agreements or understandings, whether oral or written, regarding the subject
matter hereof, including the Original Registration Rights Agreement which is
hereby terminated and of no further force and effect.
 
10.   Counterparts/Facsimile.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
together shall constitute but one and the same instrument, and shall become
effective when one or more counterparts have been signed by each party hereto
and delivered to the other party. In lieu of the original, a facsimile
transmission or copy of the original shall be as effective and enforceable as
the original.
 
 
11

--------------------------------------------------------------------------------

 
 
11.   Remedies.  The remedies provided in this Agreement are cumulative and not
exclusive of any remedies provided by law.
 
12.   Conflicting Agreements.  The Company shall not enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the holders of Registrable Securities in this Agreement or otherwise prevents
the Company from complying with all of its obligations hereunder.
 
13.   Headings.  The headings in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
 
14.   Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF SOUTH CAROLINA, WITHOUT GIVING EFFECT
TO ITS CONFLICT OF LAWS PRINCIPLES.
 
15.   Severability.  If any provision of this Agreement shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof and this Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.
 
[SIGNATURE PAGE TO FOLLOW]


 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Registration Rights Agreement to be duly executed, on this 23rd day of
September, 2011.
 



 
COMPANY:
         
INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD.
         
 
By:
/s/ Thomas S. Gifford     Name: Thomas S. Gifford     Title: Executive Vice
President and      
Chief Financial Officer
 





 
INVESTORS:
         
 
By:
/s/ E. WAYNE KINSEY      
E. WAYNE KINSEY
      Title           

 

  ZANETT OPPORTUNITY FUND, LTD.          
 
By:
/s/ Zachary McAdoo     Name: President, McAdoo Capital     Title:
Investment Manager
 



 
13

--------------------------------------------------------------------------------